Citation Nr: 0819583	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-29 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for recurrent cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1955 to June 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and July 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In those decisions, the RO 
denied the veteran's claim for service connection for 
recurrent cysts over his body.  In the July 2006 rating 
decision, the RO granted the veteran service connection for a 
scar, which was a residual of a pilonidal cyst, and which the 
RO found to be unrelated to the recurrent cysts for which the 
veteran is seeking service connection.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Board's offices in Washington, DC.  
A transcript of the hearing has been associated with the 
veteran's claims file.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for recurrent 
cysts over his body.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Review of the veteran's service treatment records reflects 
that the veteran answered "no" when asked on his entrance 
report of medical history whether he had ever experienced 
boils or cysts.  The medical examiner similarly found the 
veteran's skin to be "normal" on examination in May 1955.  
The records further reflect that the veteran was hospitalized 
in May 1958 for treatment of a pilonidal cyst, which the 
veteran reported had recurred four times in the six months 
prior to the hospitalization.  The cyst was first treated 
with incision and drainage, which proved unsuccessful, and 
the veteran underwent a cystectomy in June 1958.  The service 
treatment records are otherwise silent as to complaint or 
treatment for any cysts.  His separation medical examination 
also identifies his skin as being "normal."  No separation 
report of medical history is of record.

Relevant post-service treatment records from the Baltimore VA 
Medical Center (VAMC) reflect that the veteran has received 
ongoing treatment for recurring cysts since at least July 
2003.  He was diagnosed with furunculosis at an October 2004 
VAMC dermatological visit.  He has been treated several times 
yearly for the disorder since that time and continues to 
receive care for the diagnosed furunculosis at the Baltimore 
VAMC.  

In July 2006, the RO obtained a medical examination of the 
veteran and medical nexus opinion from a VA examiner.  In the 
examination report, the examiner noted the veteran's history 
of pilonidal cyst in service, which the veteran claimed had 
not recurred since the June 1958 cystectomy.  The examiner 
further recorded the veteran's report that he has had 
recurrences of "bumps all over his body" since his time in 
service that have been treated mainly with sitz baths, hot 
compresses, and occasional antibiotics.  On physical 
examination, the examiner noted a well-healed scar from the 
pilonidal cystectomy but otherwise noted no cysts or 
abscesses on the veteran's skin.  The examiner diagnosed the 
veteran with recurrent furunculosis and abscesses and opined 
that the disorder was "not caused by or result of pilonidal 
cyst."  The examiner further opined that the veteran's 
current skin disability "cannot be related to any non-
military service condition."  

The Board finds that the examiner's statement as to the 
existence of a relationship between the veteran's currently 
diagnosed skin disorder and his time in service is unclear, 
especially given its context.  It appears that the examiner 
has excluded any non-military cause, suggesting that there 
was in fact some military-related condition leading to the 
cysts; however, the remainder of the report does not appear 
to support such a conclusion.  The Board further notes that 
the examination report offers no etiological opinion as to 
the origins of the veteran's recurrent cysts.  

The veteran testified before the undersigned Veterans Law 
Judge in a May 2008 hearing.  In that hearing, the veteran 
stated that he first developed cysts during service in 1957.  
He reported that he was treated with hot water baths and was 
then admitted for surgery when the treatment failed to 
resolve a pilonidal cyst.  The veteran further stated that 
the cysts recurred in multiple places on his body during 
service and have recurred since his time in service.  He 
reported self-treating the cysts when he was younger, using 
hot baths, but stated that as he has grown older, his skin 
has changed, requiring him to seek medical treatment for the 
cysts.  

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Active military service includes active duty, or any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 C.F.R. § 
3.6(a) (2007).

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2007).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold. 

The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as recurrent cysts during service 
or ongoing symptoms of a skin disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any recurrent cysts or skin disability.  See 
id.   

The chronicity provisions of 38 C.F.R. § 3.303(b) (2007) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Service 
connection may be established on the basis of § 3.303(b) if 
the condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to continued symptomatology. Savage v. Gober, 10 
Vet. App. 488 (1997).

In that connection, the veteran has alleged that he has 
suffered from recurrent cysts since his time in service.  The 
Board notes that the veteran is qualified, as a lay person, 
to report the recurrence of cysts over his body during and 
since service.  See Savage, 10 Vet. App. at 495.  However, he 
is not competent to render a medical opinion as to whether 
any current disability is related to military service.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
thus finds that there is insufficient competent medical 
evidence on file to make a decision on this issue and must 
therefore remand to obtain a medical opinion regarding the 
nexus between the veteran's currently diagnosed furunculosis 
and his period of military service.  See McLendon, 20 Vet. 
App. 79.  

In this case, although it appears that the July 2006 VA 
examiner conducted a proper evaluation of the veteran's 
physical condition at the time, the Board notes that the VA 
examiner failed to clearly address in his examination report 
whether the veteran's currently diagnosed furunculosis could 
have been related to the recurrent cysts the veteran 
allegedly suffered during service.  As already noted, the 
Board notes that the examiner's statement that "this 
furunculosis and skin condition as far as I can see cannot be 
related to any non-military service condition" is unclear.  
The Board cannot ascertain with any certainty if the examiner 
misspoke and intended to conclude that the veteran's current 
disability was not related to any military service condition, 
or if he intended to opine that the veteran's currently 
diagnosed furunculosis must in fact be related to service, as 
it "cannot be related to any non-military service 
condition." 

In light of the above considerations, the Board concludes 
that another medical opinion is needed to determine whether 
there is a relationship between the veteran's current skin 
disability and his reported in-service history of recurrent 
cysts.  Under these circumstances, the agency of original 
jurisdiction (AOJ) should arrange for further medical 
evaluation.  Such evidentiary development is needed to fully 
and fairly evaluate the veteran's claim of service connection 
for recurrent cysts over the body.  38 U.S.C.A. § 5103A (West 
2007).  Specifically, the AOJ should arrange for the issuance 
of a medical opinion by the physician who examined the 
veteran in July 2006.  In opining as to whether the veteran's 
currently diagnosed skin disability could have developed 
during service, the examiner should give particular attention 
to the veteran's testimony that he suffered recurrent cysts 
during service and has continued to have recurrent cysts 
since his time in service.  The examiner should include a 
well-reasoned medical opinion addressing the nature and 
etiology of the veteran's currently diagnosed furunculosis 
and offer an opinion as to whether it is at least as likely 
as not (50 percent or greater likelihood) that the current 
diagnosis is related to the veteran's time in service.  The 
examiner's opinion should be based upon consideration of the 
veteran's documented medical history and assertions.  38 
U.S.C.A. § 5103A.  

If further examination of the veteran is necessary, such 
should be undertaken and findings included in the examiner's 
final report.  The AOJ should arrange for the veteran to 
undergo examination, however, only if the July 2006 VA 
examiner is unavailable or if such examination is needed to 
answer the questions posed above.  If further examination is 
required, the veteran is hereby notified that failure to 
report to any scheduled examination, without good cause, 
could result in a denial of his claim.  See 38 C.F.R. § 
3.655(b) (2007).  

In view of the foregoing, the claim is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's claimed 
recurrent cysts over body to be obtained.  

2.  After any additional records have 
been secured, the file should be referred 
to the physician who conducted the July 
2006 VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available and 
reviewed by the examiner.  The reviewer's 
report should reflect consideration of 
the veteran's documented medical history 
and assertions, including specifically 
his claim that he developed recurrent 
cysts while in service and has continued 
to experience cysts over his body since 
that time, as well as his current 
diagnosis of furunculosis.  An opinion 
should be provided regarding whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the evidence 
shows that the veteran's currently 
diagnosed furunculosis or other 
disability manifested by cysts is 
attributable to his military service.  A 
detailed explanation for all conclusions 
reached by the reviewer should be 
provided.

(If the reviewer is no longer available, 
or the reviewer determines that another 
examination is necessary to arrive at any 
requested opinion, an examination should 
be scheduled.  The examiner should 
provide the opinions requested above.)  

3.  The adjudicator should ensure that 
the requested medical report complies 
with this remand and the questions 
presented in the request.  If the 
report is insufficient, it should be 
returned to the reviewer/examiner for 
necessary corrective action, as 
appropriate.

4.  After undertaking any other 
development deemed appropriate, the claim 
of service connection for recurrent cysts 
over the body should be readjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

